Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention recites the following:
    PNG
    media_image1.png
    240
    696
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    744
    662
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    897
    671
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    141
    656
    media_image4.png
    Greyscale

None of the prior art references disclose the claimed resist composition comprising the three acid generating compounds of (B1), (B2) and (B3) wherein (B1) is represented by general formula (b1-1), (b1-2) or (b1-3) shown above, (B2) represented by (B1-2) or (B2-2) shown above and at least one acid generator of formula (b3) above.
The combination of the any of the acid generators of (B1) with the acid generator of (B2) which has not fluorinated substituted groups and a carboxylate salt in addition are seen to provide improved results with respect to CDU and LWR as seen in Tables 4 and 5.
Accordingly, claims 1-6 and 10 are seen as allowable and passed to issue.
Claims 5 and 6 are rejoined in view of In re Ochiai, 71 F.3d 1565 (Fed. Cir.1995) sets precedent that if the product is subsequently found allowable, withdrawn process claims which depend from or otherwise include all the limitations of the allowable product will be rejoined. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MARUYAMA (2013/0295505) is cited of interest as disclosing an acid generator and acid diffusion control agent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
July 1, 2021